DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 05/22/2020, in which claims 1-15 are currently pending. The application  is a continuation of PCT/EP2018/077577 , filed 10/10/2018 and claims foreign priority to 102017221005.2 , filed 11/23/2017.

Information Disclosure Statement
2- The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
3- The Abstract is objected to because of the following:
The abstract of the disclosure does contain numerals referring to the disclosure/figures. The Applicant are respectfully requested to submit an abstract without any numerals.
4- Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

5- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
6- The drawings were received on 05/22/2020. These drawings are acceptable.


Claim Rejections - 35 USC § 112 

7- The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 5, which reads “…the illumination angles respectively set during the illumination of the diffractive measurement structure by tilting the measurement structure”, the underlined clause appears to present an antecedence issue as it is confusing whether “the measurement structure” is the same as “the diffractive measurement structure” or whether it pertains to the measurement device that has yet to be introduced in the claim language. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

10- Claims 1-6, 10-15 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Perlitz (DE 10 2007 009 661, cited by Applicants, of which the Espacenet English translation is used herein).
As to claims 1, 14-15, Perlitz teaches a method for calibrating a diffractive measurement structure (2) with a plurality of regions (Figs. 1-2 and Abstract, ¶ 1-2), wherein the method comprises: 
a) recording, under illumination of the diffractive measurement structure via an illumination device (light illumination system 1/4/5/6/7), a plurality of diffraction images which differ in the regions of the diffractive measurement structure that contribute to the respective diffraction images (¶ 2, 5, 10-11, 13-16, 22-24 for ex.; the different diffractions from the different areas of the object are considered); 
b) ascertaining transmission properties and/or reflection properties of the diffractive measurement structure based on the plurality of diffraction images; wherein the transmission properties and/or the reflection properties of the diffractive measurement structure are ascertained using a reconstruction algorithm in which an electromagnetic field present downstream of the diffractive measurement structure in a light propagation direction is reconstructed in amplitude and phase by evaluating the plurality of diffraction images (¶ 2-4; images are captured and processed for phase calibration and aberration estimation see ¶ 19-21 for ex. ); and 
c) repeating a sequence of said steps a) and b) in a plurality of subsequent sequences, wherein the sequences differ from one another with respect to illumination angles that are respectively set during the illumination of the diffractive measurement structure and at which the diffractive measurement structure is illuminated (¶ 14 for ex.; the light angle of incidence is varied); (Claim 14) an apparatus for calibrating a diffractive measurement structure configured to carry out the method as claimed in claim 1 and (claim 15) a microlithographic projection exposure apparatus, 28, 39-40 for ex.; a photolithography mask and scanner are considered as an object and apparatus of inspection).
As to claims 2-5, Perlitz teaches the method as claimed in claim 1, wherein the sequences comprise variations in the illumination angles that are respectively set during the illumination of the diffractive measurement structure by setting mutually differing illumination settings via the illumination device (different angles are obtained by rotatable means, see ¶ 9, 14, 28, 33, 39 for ex.); (Claim 3) wherein the illumination device has a mirror arrangement having a plurality of independently settable mirror elements for setting the illumination angles and (Claim 4) wherein the illumination device has a mirror arrangement having a plurality of independently settable mirror elements for setting the illumination angles, and wherein the variations in the illumination angles are set by selecting different mirror elements of the mirror arrangement that contribute to the illumination of the diffractive measurement structure and (Claim 5, given the 112 issue here above) wherein the sequences comprise variations in the illumination angles respectively set during the illumination of the diffractive measurement structure by tilting the measurement structure (¶ 14, 27 for ex.; optical wedges or tiltable plates, necessarily presenting optical reflections, are used in a rotatable fashion to vary the angle of incidence of the inspection light).  
As to claim 6, Perlitz teaches the method as claimed in claim 1, wherein said step a), in which the region of the diffractive measurement structure that contributes to the respective diffraction image is varied, comprises either displacing at least one stop in an optical beam path of the illumination or interchanging a given stop located in the optical beam path for at least one stop having a geometry different from the given stop (¶ 15, 25, 27, 39 for ex.; shifting pupil/diaphragm 4 is considered).  

As to claim 10, Perlitz teaches the method as claimed in claim 1, wherein the diffractive measurement structure is a transmission mask configured for location-dependent attenuation of incident electromagnetic radiation (¶ 25 for ex.; the reticle module of object 2 can be considered as the claimed mask).

As to claim 11, Perlitz teaches the method as claimed in claim 1, wherein the diffractive measurement structure is a measurement structure in an arrangement for wavefront or distortion measurement of an optical system  (¶ 3, 20, 41-42,  for ex.) or a measurement structure in an arrangement for interferometric inspection of a surface of an optical element.  

As to claim 12, Perlitz teaches the method as claimed in claim 11, wherein said recording step comprises recording the plurality of diffraction images while the diffractive measurement structure is installed in the arrangement (see rejection of Claim 1 and ¶ 2, 5, 10-11, 13-16, 22-24 for ex.).  

As to claim 13, Perlitz teaches the method as claimed in claim 1, wherein said ascertaining comprises ascertaining a transfer function of the diffractive measurement structure based on the reconstruction (¶ 28).

Claim Rejections - 35 USC § 103

:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 7-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Perlitz.
As to claim 7, Perlitz teaches the method as claimed in claim 1.
Perlitz does not teach explicitly wherein, in said step a), the regions of the diffractive measurement structure that contribute to the respective diffraction images vary such that 
However, one of ordinary skill in the art would find it obvious to choose the adjacent measurement regions to overlap one another, as a mere species of a limited genus step comprising overlapping and non-overlapping regions (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered). Moreover, overlapping regions would provide more accurate inspection of the measurement structure since there is no possibility of missing any part of the inspected regions (See MPEP § 2143 Sect. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Perlitz according to general inspection considerations so that in said step a), the regions of the diffractive measurement structure that contribute to the respective diffraction images vary such that respectively adjacent regions of the measurement structure that contribute to different diffraction images overlap one another, with the advantage of optimizing the inspection of the measurement structure.

As to claims 8-9, Perlitz teaches the method as claimed in claim 1.
Perlitz does not teach explicitly wherein the diffractive measurement structure is a phase mask; (claim 9) wherein the diffractive measurement structure is a computer-generated hologram (CGH), even though no specificities of the method are claimed with respect to this type of structure, which may be construed as a mere intended use.
However, one of ordinary skill in the art would find it obvious to choose among the microlithography diffractive elements to be inspected, a CGH or any phase masks as they are See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Perlitz according to general inspection considerations so that the diffractive measurement structure is a phase mask; (claim 9) wherein the diffractive measurement structure is a computer-generated hologram (CGH), with the advantage of effectively inspecting such structures used in microlithography.
 
Conclusion

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886